Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5 and 7-20 are pending. 
Claims 1-5 and 7-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per independent claim 1, the primary reason for allowance is the inclusion of “a blueprint component that determines, using machine learning that monitors a computing platform to learn one or more features related to one or more abstract resource types, a plurality of abstract resource types for an abstract blueprint associated with the computing platform, wherein the plurality of abstract resource types are indicative of information associated with a plurality of computing resources for the computing platform, and the plurality of abstract resource types comprises at least two of virtual machine data, database data, backup as a service data, or operating system monitoring data” in conjunction with the rest of the limitations of the claim.
As per independent claim 10, the primary reason for allowance is the inclusion of “determining, by a system operatively coupled to a processor, using machine learning that monitors a computing platform to learn one or more features related to one or more abstract resource types, a plurality of abstract resource types for an abstract blueprint associated with information for one or more computing resources of the computing platform, and the plurality of abstract resource types comprises at least two of virtual machine data, database data, backup as a service data, or operating system monitoring data;” in conjunction with the rest of the limitations of the claim.
As per independent claim 16, the primary reason for allowance is the inclusion of “determine, by the processor, using machine learning that monitors a computing platform to learn one or more features related to one or more abstract resource types, a plurality of abstract resource types for an abstract blueprint associated with information for one or more computing resources of the computing platform, and the plurality of abstract resource types comprises at least two of virtual machine data, database data, backup as a service data, or operating system monitoring data” in conjunction with the rest of the limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196